DETAILED ACTION
This action is in response to the amendment 03/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
The indicated allowability subject matter of previous claim 2, currently in claim1, is withdrawn in view of the newly discovered reference(s) to US Pub. No. 2011/0057640; (hereinafter Cuk).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuk in view of US Pub. No. 2003/0090237; (hereinafter Shenai).

Regarding claim 1, Cuk [e.g. Fig. 33a-33b, 36a-36b] discloses a low differential switching regulator, the regulator comprising: a switching buck converter [e.g. Fig. 33a], wherein the switching buck converter generates a desired differential voltage [e.g. Vg/V] from an applied input voltage [e.g. Vg]; a voltage source [e.g. Vg(+),Vi(-)] coupled to the switching buck converter to supply the input voltage; a PWM controller [e.g. switches S1, S2,S’1,S’2 are controlled by PWM signals, therefore it is implied a PWM controller] coupled to the switching buck converter; an output load [e.g. R] connected in series with the switching buck converter; and wherein the low differential switching regulation is achieved when the output voltage is marginally different from the input voltage [e.g. paragraph 114 recites “An all MOSFET implementation of FIG. 33a, has an automatic and built-in advantage as it can operate as a bi-directional converter, stepping down DC voltage in one direction, and stepping-UP DC voltage in opposite direction”], and wherein an efficiency of the low differential switching regulator is 99.47% [e.g. Fig. 36a and paragraph 118 recites “Graph of the efficiency and power loss as a function of the output power is shown in FIG. 36a and FIG. 36b respectively. Note that the maximum efficiency of 99.5% is achieved at around 75 W power level while the very high efficiency of over 99% is obtained over the wide load range from 25 W to 175 W power range”].
Cuk fails to disclose to connect the controller in a feedback configuration; a voltage sensor connected to the output load to generate a signal proportional to the output voltage.
Shenai [e.g. Fig. 2] teaches to connect the PWM controller [e.g. 126] in a feedback configuration [e.g. via node 134]; a voltage sensor [e.g. division at input of 261 not shown in the drawing, explained in paragraph 059 below] connected to the output load [e.g. RLOAD] to generate a signal proportional to the output voltage [e.g. VOUT; division at input of 261; paragraph 059 recites “The voltage-sense-feedback amplifier 261 is operable to detect Vout or some voltage division thereof, and reference voltage Vref that is fed to its second input”]
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Cuk by to connect the controller in a feedback configuration; a voltage sensor connected to the output load to generate a signal proportional to the output voltage as taught by Park in order of being able to provide a fast response to transient.

Regarding claim 3, Cuk [e.g. Fig. 33a-33b, 36a-36b] discloses wherein the switching buck converter adds or subtracts a small voltage from the input voltage [e.g. step-down Vg to generate V] to provide the desired output voltage [e.g. V at load R].

Regarding claim 4, Cuk [e.g. Fig. 33a-33b, 36a-36b] discloses wherein the small voltage to be added or subtracted is generated by the switching buck converter [e.g. at V].

Regarding claim 5, Cuk fails to disclose wherein the PWM controller controls the magnitude of the differential voltage by comparing the output voltage with a reference voltage.
Shenai [e.g. Fig. 2] teaches wherein the PWM controller [e.g. 126] controls the magnitude of the differential voltage by comparing [e.g. 261] the output voltage [e.g. at inverting input of 261] with a reference voltage [e.g. Vref].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Cuk by wherein the PWM controller controls the magnitude of the differential voltage by comparing the output voltage with a reference voltage as taught by Park in order of being able to provide a fast response to transient.

Regarding claim 6, Cuk [e.g. Fig. 33a-33b, 36a-36b] discloses wherein the PWM controller alters the duty cycle of the switching buck converter to maintain the output voltage at a desired level [e.g. Fig. 33b shows controlling a 50% duty cycle. paragraph 0112 recites “The operation at approximately 50% duty ratio and 21 kHz switching frequency is shown to result in output DC voltage of 9.45V.”].


Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX TORRES-RIVERA whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838